DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with attorney Keith Jurek on 12/15/2020 and 12/21/2020.

The application has been amended as follows below, with bold underlined terms being the Examiner’s amendment. Applicant’s claim amendments submitted in the RCE filing on 8/6/2020 in response to the Final Office Action have been accepted.  

Claim 24 is canceled.

Claim 1
A method comprising, by one or more computer systems: receiving, from a client device of a user, a request to display information about applications executable by the client device of the user; 

determining a frequency at which the user has interacted with one or more other applications of the plurality of applications associated with the first category within a specified period of time; 
generating, for each asset, a feature vector representation of the asset using a machine-learning model that maps assets to an asset-feature embedding space, wherein the asset-feature embedding space comprises a plurality of clusters of feature vector representations, each cluster being associated with a class of assets, where distance within the asset-feature embedding space correlates to asset similarity;  
calculating, for each asset, a probability of an the user interacting with the asset upon being provided the asset by applying an interaction prediction model to the feature vector representation of the asset, wherein the interaction prediction model comprises weights assigned to features associated with the user, the asset, and the first application, wherein calculating the probability comprises applying the weights to the feature vector representation of the asset,
wherein the features associated with the user comprise the frequency at which the user has interacted with the one or more other applications of the plurality of applications associated with the first category within the specified period of time, Active 41882387.1ATTORNEY DOCKETPATENT APPLICATION 
079894.397615/215,9223 of 16wherein the features associated with the asset comprise a conversion rate for the asset, and 

selecting one of the assets of the plurality of assets based on their respective probabilities; and 
sending the selected asset to the client device in response to the request to display information about applications executable by the client device of the user.

Claim 15
One or more computer-readable non-transitory storage media embodying software that is operable when executed to: 
receive, from a client device of a user, a request to display information about applications executable by the client device of the user; Active 41882387.1ATTORNEY DOCKETPATENT APPLICATION 
079894.397615/215,922for a first application executable by the client device of the user, select one or more assets representative of the first application by: 
accessing a plurality of assets associated with the first application, wherein the first application is one of a plurality of applications associated with a first category descriptive of the application; 
determining a frequency at which the user has interacted with one or more other applications of the plurality of applications associated with the first category within a specified period of time;
generating, for each asset, a feature vector representation of the asset using a machine-learning model that maps assets to an asset-feature embedding space, wherein the asset-feature embedding space comprises a plurality of clusters of feature vector representations, each cluster being associated with a class of assets, where distance within the asset-feature embedding space correlates to asset similarity;  
calculating, for each asset, a probability of the user interacting with the asset upon being provided the asset by applying an interaction prediction model to the feature vector representation of the asset, wherein the interaction prediction model comprises weights assigned to features associated with the user, the asset, and the first application, wherein calculating the probability comprises applying the weights to the feature vector representation of the asset, wherein the features associated with the user comprise the frequency at which the user has interacted with the one or more other applications of the plurality of applications associated with the first category within the specified period of time, wherein the features associated with the asset comprise a conversion rate for the asset, and Active 41882387.1ATTORNEY DOCKETPATENT APPLICATION 079894.397615/215,922 7 of 16 
wherein the features associated with the first application comprise a historical rate of engagement of the first application indicative of at least a number of active users of the first application, and 
selecting one of the assets of the plurality of assets based on their respective probabilities; and 
send the selected asset to the client device in response to the request to display information about applications executable by the client device of the user.




Claim 20
A system comprising: one or more processors; and a memory coupled to the processors comprising instructions executable by the processors, the processors being operable when executing the instructions to: 
receive, from a client device of a user, a request to display information about applications executable by the client device of the user; 
for a first application executable by the client device of the user, select one or more assets representative of the first application by: 
accessing a plurality of assets associated with the first application, wherein the first application is one of a plurality of applications associated with a first category descriptive of the application; Active 41882387.1ATTORNEY DOCKETPATENT APPLICATION 
determining a frequency at which the user has interacted with one or more other applications of the plurality of applications associated with the first category within a specified period of time; 
generating, for each asset, a feature vector representation of the asset using a machine-learning model that maps assets to an asset-feature embedding space, wherein the asset-feature embedding space comprises a plurality of clusters of feature vector representations, each cluster being associated with a class of assets, where distance within the asset-feature embedding space correlates to asset similarity; 
calculating, for each asset, a probability of the user interacting with the asset upon being provided the asset by applying an interaction prediction model to the feature vector representation of the asset, wherein the interaction prediction model comprises weights assigned 
wherein the features associated with the user comprise the frequency at which the user has interacted with the one or more other applications of the plurality of applications associated with the first category within the specified period of time, 
wherein the features associated with the asset comprise a conversion rate for the asset, and 
wherein the features associated with the first application comprise a historical rate of engagement of the first application indicative of at least a number of active users of the first application, and 
selecting one of the assets of the plurality of assets based on their respective probabilities; and send the selected asset to the client device in response to the request to display information about applications executable by the client device of the user.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
Applicant’s amendments in the RCE response provide further details of the claimed invention that help to distinguish it over the cited prior art references. Furthermore, the addition of the Examiner’s amendment help to further specify the computation related to the asset-feature embedding space. Accordingly, the claims are allowed. 

The following new prior art reference is also considered:
Ma (U.S. Pat. App. No. 6,347,313): describes an indexing and retrieving system that comprises clustering of database objects in a feature space wherein the distance between the two clusters is based on a “system-perceived similarity between clusters”, whereby the “degree of similarity” and cluster configuration is based on a user determination of relevance (col. 4, lines 64-67 to col. 5, lines 1-42). That is, a relevance determined by the user is provided to the system as feedback in order to update a correlation matrix that can be utilized to adjust the distance between the clusters accordingly. 
This is distinguishable from the claimed invention because Applicant utilizes a machine learning model comprising a deep learning model wherein the cluster computation is based on a distance that directly correlates to asset similarity and from that, a prediction of user interaction can be made. That is, the similarity and distance computation in Applicant’s invention describes a more direct correlation to an asset, e.g. a cosine similarity between assets’ properties (specification [0051]), while Ma’s computation is more dependent on user feedback. 
Furthermore, the features in Applicant’s feature space specifies frequency of user interaction with the asset and corresponding application for a specified period of time. In contrast, Ma does not teach these elements. So, while Ma does teach feature space, clustering, similarity calculation, and user feedback, the computation and operation of the invention described in Ma is different than that of the claimed invention. The user feedback regarding relevance is pivotal in Ma’s computations to split the clusters and determine their distance, whereas Applicant’s invention teaches a more direct correlation between asset similarities and the distance computations, with that resulting computation Ma does not teach a deep learning model.
Therefore, for the reasons cited above, the claimed invention is allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-11, 13-15, 20-23, and 25 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELENE A HAEDI whose telephone number is (571)270-5762.  The examiner can normally be reached on M-F 11 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/S.H./Examiner, Art Unit 2121                                                                                                                                                                                                        




/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121